Gilfillan, C. J.1
Many of the points made upon the argument of these eases hardly deserve special mention. The verdict might have been more satisfactory had it been for the defendants, but there was no such preponderance of evidence in their favor as to suggest that, the jury did not fairly and impartially weigh and consider all the; *284evidence, and decide upon it according to tbe best of tbeir judgments. There is no reason to disturb the verdict as not justified by the evidence.
The damages allowed were not excessive; the injuries sustained by plaintiffs were so serious that the verdict might have been still larger, without justifying the imputation that the jury were influenced by partiality, prejudice, or passion.
The newly-discovered evidence was clearly cumulative. It was merely more evidence of the same kind as defendants had introduced .at the trial, to establish a fact which they had full opportunity to prove.
In the matters of admitting the testimony of the witness Lally, of ¡admitting the testimony of Dr. Irvine, of striking out the re-cross-■examination of Frederick Lowe, of admitting the testimony of the witness Gilbride, there is nothing in the claim that there was error in respect to either of them. In respect to the witness Dr. Skinner, all that defendants asked by reason of his absence was that his testimony given on a former trial be read, which was rightly refused. No request for continuance, or delay in the trial, or for further time, was made. Of course, the court was not bound to grant indulgence .not asked for.
The charge of the court left the case fairly to the jury, stating ■clearly what facts it was necessary for them to find in order to render verdicts for plaintiffs, and it was not excepted to. The defendants made several requests for instructions to the jury which the court refused to give. All there was in them that was good law the court gave in its general charge. In addition to the propositions of law in them, the requests called upon the court to recapitulate to the jury, in substance, certain portions of the evidence on the part of the •defendants, what certain of their witnesses had testified to, and to indicate to some extent what inferences might be drawn from such portions of the evidence. In its instructions to the jury a court is never bound, at the request of either party, to go over the evidence in behalf of that party. Often it would be prejudicial to the opposite party to do so. It cannot be assigned as error that the court declines ■doing it.
.Order affirmed.

 Berry, J., because oí illness, took no part in this case.